UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A2 REGISTRATION STATEMENT Under The Securities Act of 1933 GuardianLink (Name of small business issuer in its charter) Wyoming 45-5294221 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) GuardianLink 2631 McCormick Drive, Suite 103 Clearwater, Florida 33759 Telephone (800) 258-5123 (Address and telephone number of Registrant’s principal executive offices) (Name, address and telephone number of Registrant’s agent for service) WyomingRegisteredAgent.com 1621 Central Avenue Cheyenne, Wyoming 82001 Telephone (307) 637-5151 Please send copies of all communications to: Joseph Lambert Pittera, Esq. Law Offices of Joseph Lambert Pittera 2214 Torrance Boulevard Torrance, California 90501 Telephone: (310) 328-3588 Facsimile No. (310) 328-3063 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered Per Share ($) Fee($) Shares of Common Stock, $ Par Value $2.00 (1) Shares of Common Stock $ Par Value $0.0001 1 1,000,000 shares are being offered by a direct offering at the price of $2.00 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. 3 Issuer is registering an additional 427,500 common shares distributed among 42 shareholders at a price of $.10 per share for which the Issuer shall receive no funds. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed.Neither we, nor the selling shareholders, may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and neither we, nor the selling stockholders, are soliciting offers to buy these securities in any state where the offer of sale is not permitted. Prospectus GuardianLink 2631 McCormick Drive, Suite 103 Clearwater, Florida 33759 Telephone ­­­­­(800) 258-5123 A Maximum of 1,000,000 Shares of Common Stock At $2.00 Per Share GuardianLink (“Company”) is registering a maximum of 1,000,000 shares of its common stock at a fixed price of $2.00 per share for sale to the general public in an officer/director best efforts offering.The Issuer will not be allowed access to any funds until the minimum of $100,000 has been deposited into its escrow account signifying the sale of at least a minimum of 50,000 common shares. From the date the date the common shares are registered for sale, the Company will have 180 days to sell the 50,000 minimum shares. If after 180 days, the Company has not met the minimum, the funds will be returned to the purchasers. The Issuer is registering an additional 427,500 common shares at a per share price of $.10 distributed among 42 shareholders for which the Company will derive no financial benefit. The Company is a development stage startup, however is fully operational, serving a small number of customers. Once successfully funded following this registration, the Company will have full scale operations.Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a complete loss of your investment. The Company will seek to have its stock quoted on the OTC Bulletin Board, however, there is a risk that the Company will be unable to find a market marker and be unsuccessful in being quoted on the OTC Bulletin Board. The Company qualifies as an emerging growth company as defined in the Jumpstart Our Business Act. An emerging growth company is defined as an issuer with less than $1,000,000,000 total annual gross revenues during its most recently completed fiscal year. Title 1 of the Jumpstart Our Business Startups Act allows for scaled disclosures for emerging growth companies including no requirement for Sarbanes-Oxley Act Section 404(b) auditor attestations of internal control over financial reporting. Emerging growth companies also need not provide more than two years of audited financial statements per Section 7(a)(2)(A) of the Securities Act. The Company has elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b), which is irrevocable. The Company’s Early Growth Status Terminates on the earliest of (i) the last day of the first fiscal year of the Company during which it had total annual gross revenues of $1 billion or more; (ii) the last day of the fiscal year of the Company following the fifth anniversary of the date of the issuer’s initial public offering; (iii) the date on which the Company has issued more than $1 billion in non-convertible debt securities in any three year period; or (iv) the date on which the Company is deemed to be a “large-accelerated filer” under the Securites Exchange Act of 1934, which means that it has at least $700 million of equity securities held by non-affiliates. The Company is not a blank-check company. The Company and its promoters have no plans or intentions to engage in a merger or acquisition with an unidentified company or person. Further, once the Company is a reporting company, it will not be used as a vehicle for a private company to become a reporting company. Prior to this offering, there has been no public market for GuardianLink’s common stock. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share $ $ $ Maximum $ $ $0 $ Minimum $ $ $0 $ Per Share $ $ $0 $ $0 GuardianLink does not plan to use this offering prospectus before the effective date. Subject to Completion, Dated July, 2014 1 427,500 shares are being offered on behalf of the selling shareholders. 3 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 6 COMPANY OVERVIEW 6 THE OFFERING 6 RISK FACTORS 7 RISKS ASSOCIATED WITH OUR COMPANY 7 RISKS ASSOCIATED WITH THIS OFFERING 10 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 11 SELLING SECURITY HOLDERS 12 PLAN OF DISTRIBUTION 14 4 OFFERING WILL BE SOLD BY OUR OFFICER AND DIRECTOR 14 TERMS OF THE OFFERING 15 DEPOSIT OF OFFERING PROCEEDS 16 PROCEDURES FOR AND REQUIREMENTS FOR SUBSCRIBING 16 DESCRIPTION OF SECURITIES 16 COMMON STOCK 16 PREFERRED STOCK 16 NON-CUMULATIVE VOTING 17 CASH DIVIDENDS 17 INTEREST OF NAMED EXPERTS AND COUNSEL 17 DESCRIPTION OF OUR BUSINESS 17 GENERAL INFORMATION 17 INDUSTRY BACKGROUND 17 PRINCIPAL PRODUCTS AND SERVICES 20 COMPETITION 25 SOURCES AND AVAILABILITY OF PRODUCTS 28 DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS 28 PATENTS AND TRADEMARKS 28 NEED FOR ANY GOVERNMENT APPROVAL OR PRINCIPAL PRODUCTS 28 GOVERNMENT AND INDUSTRY REGULATION 28 ENVIRONMENTAL LAWS 28 EMPLOYEES AND EMPLOYMENT AGREEMENTS 28 LEGAL PROCEEDINGS 28 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 PENNY STOCK RULES 28 REPORTS 29 STOCK TRANSFER AGENT 30 FINANCIAL STATEMENTS 30 MANAGEMENT’S DISCUSSION AND ANALYSIS 30 MANAGEMENT’S PLAN OF OPERATION 30 GOING CONCERN 30 RESULTS OF OPERATIONS 30 PROPOSED MILESTONES TO IMPLEMENT BUSINESS OPERATIONS 31 CRITICAL ACCOUNTING POLICIES 31 DIRECTOR, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 32 BACKGROUND INFORMATION ABOUT OUR OFFICERS AND DIRECTORS 32 CORPORATE GOVERNANCE GUIDELINES 33 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 33 EXECUTIVE COMPENSATION 34 OPTION GRANTS 34 AGGREGATED OPTION EXERCISES AND FISCAL YEAR-END OPTION VALUE 34 LONG-TERM INCENTIVE PLAN (“LTIP”) AWARDS 34 COMPENSATION OF DIRECTORS 34 EMPLOYMENT CONTRACTS AND OFFICERS’ COMPENSATION 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 FUTURE SALES BY EXISTING STOCKHOLDERS 35 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 INDEMNIFICATION 35 AVAILABLE INFORMATION 36 5 ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. Neither we, nor the selling shareholders have authorized anyone to provide you with different or additional information.We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus is not an offer to sell nor is it seeking an offer to buy shares of our common stock in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus is correct only as of the date of this prospectus, regardless of the time of the delivery of this prospectus or any sale of shares of our common stock. 6 PROSPECTUS SUMMARY You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus.In this prospectus, unless the context otherwise denotes, references to “we”, “us”, “our”, and “Company” are to GuardianLink COMPANY OVERVIEW GuardianLink, a Wyoming corporation, is a provider of Personal Emergency Response Systems (PERS) subscription services. It promotes the services under its own brand name using telemarketing and internet channels to generate subscription program sales. This is done through the web site of the company, and through the call centers and web sites of its marketing partners and affiliates. Once subscribers are acquired, the company coordinates the activation, delivery and maintenance of the subscription service and also bills and collects subscription fees. The company’s management team is experienced in the use of alternative subscription fee payment methods, such as billing and collecting through subscribers’ telephone bills and cellular telephone bills, and this expertise and capabilities will be made available to GuardianLink. This integrated approach provides distinct advantages over pure telemarketers and internet marketers, which are normally paid a one-time commission, or bounty, for generating a new subscription. By controlling the billing and collection of subscription fees under its own brands, GuardianLink will ‘own’ the customer relationship and, more important, the associated recurring revenue, which is vastly larger than standard bounties or commissions. That relationship also positions GuardianLink to market and sell other services to satisfied customers familiar with the company. Other such services may include Lockbox emergency home entry by designated caregivers, scheduled wellness checks, medicine reminders, Nurse Calls, entry alarms systems, and senior home care services. 7 This will allow the Company to it captures far more actual and potential subscriber value. Further, the Company is affiliated with call centers that have produced large volumes of PERS customers previously. GuardianLink will employ the same techniques of the affiliated call centers to again produce customer sales. GuardianLink has negotiated wholesale agreements with the underlying providers of its subscription services. This means GuardianLink’s revenue is obtained at higher margins than smaller-volume marketers and distributors are able to achieve. During this time, it has tested and refined proven protocols and proprietary methods for assessing new subscription markets, evaluating underlying service providers, drafting and refining selling scripts, managing telemarketing and web marketing operations, building customer service escalations, and transaction processing. GuardianLink is headquartered in Clearwater, Florida, where it conducts executive, marketing, accounting and administrative operations.The company is affiliatedwith call centers in Clearwater, Florida, St. Ann, Jamaica and Manila, Philippines, with each call center featuring the latest web-enabled technologies for customer service, tech support, order taking and other telemarketing applications. The Company has generated minimal revenue as at December 31, 2013. The Company is currently running full operations, however, with limited subscribers and customers. These limited customers subscribing to GuardianLink’s services have provided the Company with its minimal revenues to date. We will require the funds from this offering in order to fully implement our business plan as discussed in the “Plan of Operation” section of this prospectus. If only the minimum funds are received from this offering, the use of funds for sales will be restricted, slowing the growth of the Company. The Company is not a blank-check company. The Company and its promoters have no plans or intentions to engage in a merger or acquisition with an unidentified company or person. Further, once the Company is a reporting company, it will not be used as a vehicle for a private company to become a reporting company. Our principal and executive offices are located at 2631 McCormick Drive, Suite 103, Clearwater, Florida33759 with telephone number of (800) 258-5123.Our registered statutory office is located at 1621 Central Avenue, Cheyenne, Wyoming 82001.Our fiscal year-end is December 31. Company Operations Guardianlink is fully operational and capable to sell, fulfill, bill, monitor and service PERS customers. Since August 2013 the company has been acquiring new customers and fulfilling equipment, billing customer’s subscription fees and providing monitoring service and customer support. Guardianlink is currently capable of expanding its operations as its customer base grows. Once the customer has been acquired, the purchase transaction is verified and the customer information is uploaded for account setup and activation for PERS monitoring service.While transaction charges are verified at the time of sale, the billing charges are processed only after authorization and verification is complete. At the same time, GuardianLink coordinates the shipping and delivery of the PERS equipment; the pendant(s), receiver, related materials and the activation of the PERS system once it arrives at the subscriber’s home. GuardianLink also manages equipment returns, replacements, credits and refunds, and coordinates service termination in cases of service cancellation.Guardianlink currently provides day-to-day customer support for the PERS service. GuardianLink currently executes the component functions of marketing, sales, service provisioning, billing, delivery of equipment to PERS subscribers, initial activation, PERS monitoring, customer service, troubleshooting, and retrieval, repair and refurbishing of PERS units.Certain functions have been outsourced.These include equipment design and manufacture, PERS response center operation. Guardianlink currently keeps a minimum inventory level of equipment ready for next day shipping to new customers. Guardianlink derives its revenues from its normal course of business. Revenues are collected from the monthly subscription fees charged to its customers. While currently the company’s revenues currently are low, they will increase as the customer base expands. The revenues come from purchase transactions that are made by customers using commercial credit cards and debit cards, such as Visa, MasterCard and American Express and checking account through ACH and processed through the company’s banking merchant accounts. Cardholder or checking account data is captured at the point of sale by a sales representative or secure web page. The transaction data is passed through a secure gateway and to the credit card settlement system, which secures payment from the purchaser.GuardianLink’s other revenues come from one-time setup or activation fees, accessories and other ancillary products and services. 8 Guardianlink incurred initial setup and development costs and ongoing expenses directly related for the services it provides its customers. It incurred costs for the setup of its customer billing, monitoring and fulfillment services along with the customer management system for providing its customer support. In addition, Guardianlink incurs monthly expenses directly related to providing service to its customers for monitoring, billing, fulfillment, shipping, activation and customer support. THE OFFERING Following is a brief summary of this offering.Please see the Plan of Distribution section for a more detailed description of the terms of the offer. Securities Being Offered: 1,000,000 shares of common stock, par value $0.0001, at a price of $2.00 per share. An additional 427,500 common shares being registered on behalf of our selling security holders at $.10 per share. Offering Price Per Share: $2.00 for the 1,000,000 for a total of $2,000,000, and $.10 for the 427,500 common shares. Offering Period: The shares are being offered for a period not to exceed 180 days. In the event we do not sell the minimum offering proceeds of $100,000 before the expiration date of the offering, all funds raised will be promptly returned to the investors, without interest or deduction. Net Proceeds to Our Company: $2,000,000 maximum and $100,000 minimum. Use of Proceeds: See Use of Proceeds Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: RISK FACTORS Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this prospectus, before making an investment decision concerning the common stock. RISKS ASSOCIATED WITH OUR COMPANY Market for $2.00 Shares may be Limited The Company will be offering a maximum of 1,000,000 common shares of stock at a price of $2.00 per share. The Company will have 180 days to sell a minimum of 50,000 shares at this price to reach $100,000. If after 180 days, this minimum is not met, the funds will be returned to the purchasers. At the same time, the Company will also be registering 427,500 shares on behalf of our selling security hoders as $.10 per share. Because the selling shareholders will be selling their shares at $0.10 per share, the market for purchasers of shares at $2.00 per share may be limited. Lack of Profitable Operating History The Company does not have a history of profitable operation. There is no assurance that the Company will ever be profitable. The Company’s ability to achieve profitability will depend upon a number of factors, including, but not limited to, whether the Company: •has funds available for working capital, project development and sales and marketing efforts; •has funds for the continuous upgrading of its production operations and facilities; •achieves the projected sales revenues; •controls the Company’s operating expenses; •continues to attract new business; • withstands competition in the Company’s marketplace. 9 Competition The Company’s competitors are rapidly changing and may be well capitalized and financially stronger than GuardianLink.Our competitors could reproduce the company’s business model without significant barriers to entry. The Company’s activities may require additional financing, which may not be obtainable. The Company has limited cash deposits. Based on the Company’s expectations as to future performance, the Company considers these resources and existing and anticipated credit facilities, to be adequate to meet the Company’s anticipated cash and working capital needs at least through December 31, 2014. The Company plans to seek loans based on the anticipated growing client base, and will use future sales and revenues of the Company as collateral. The Company also anticipates as it retains a large loyal customer base, the marketing and sales of additional products will generate greater revenues. The Company, however, expects to be able to raise capital to fund the Company’s operations, current and future acquisitions and investment in new program development. The Company may also need to raise additional capital to fund expansion of the Company’s business by way of one or more strategic acquisitions. Unless the Company’s results improve significantly, it is doubtful that the Company will be able to obtain additional capital for any purpose if and when the Company needs it. The Company depends heavily on the Company’s senior management who may be difficult to replace. The Company believes that the Company’s future success depends to a significant degree on the skills, experience and efforts of its Chairman, CEO and other key executives. Any of these executives would be difficult to replace. While all of them have incentives to remain with the Company, they are not bound by employment contracts, and there is no assurance that either of them will not elect to terminate their services to us at any time. Increasing the Company’s business depends on the Company’s ability to increase demand for the Company’s products and services. While the Company believes that there is a market for its planned increase in the Company’s products and services, there is no guarantee that the Company will be successful in its choice of product or technology or that consumer demand will increase as the Company anticipates. The Company may be exposed to significant costs of defense and damages in litigation stemming from unknown future legal proceedings undertaken in the future by and against the Company. The Company could be subject of legal proceedings against the Company that could give rise to significant exposure in costs and damages. The Company’s ability to operate and compete effectively requires that the Company hires and retains skilled marketing and technical personnel, who have been in short supply from time to time and may be unavailable to us when the Company needs them. The Company’s business requires us to be able to continuously attract, train, motivate and retain highly skilled employees, particularly marketing and other senior management personnel. The Company’s failure to attract and retain the highly trained personnel who are integral to the Company’s sales, development and distribution processes may limit the rate at which the Company can generate sales. The Company’s inability to attract and retain the individuals the Company needs could adversely impact the Company’s business and the Company’s ability to achieve profitability. The Company may suffer from a business interruption and continuity of its ongoing operations might be affected. The Company’s ability to implement its business plans may be adversely affected by any business interruption that will affect the continuity of its operations. While the Company may take reasonable steps to protect itself, there could be interruptions from computer viruses, server attacks, network or production failures and other potential interruptions that would be beyond the Company’s reasonable control. There can be no assurance that the Company’s efforts will prevent all such interruptions. Any of the foregoing events may result in an interruption of services and a breach of the Company’s obligations to its clients and customers or otherwise have a material adverse effect on the business of the Company. 10 Macro-economic factors may impede business, access to finance or may increase the cost of finance or other operational costs of the Company. Changes in the United States and global financial and equity markets, including market disruptions, interest rate fluctuations, or inflation changes, may make it more difficult for the Company to obtain financing for its operations or investments or increase the cost of obtaining financing.In the event that the Company is delayed in attaining its projections, borrowing costs can be affected by short and long-term debt ratings assigned by independent ratings agencies which are based, in significant part, on the Company’s performance as measured by credit metrics such as interest coverage and leverage ratios. Decrease in these ratios or debt ratings would increase the Company’s cost of borrowings and make it more difficult to obtain financing. There is a limitation on the officers and directors liability. The articles of the Company limit the personal liability of directors and officers for breach of fiduciary duty and the Company provides an indemnity for expenses and liabilities to any person who is threatened or made a party to any legal action by reason of the fact that the person is or was a director or officer of the Company unless the action of proven to that the person was liable to be negligent or misconduct in the performance of their duty to the Company. The loss of our key officers or directors may raise substantial doubt as to the continued viability of the Company. GuardianLink’s operations depend on the efforts of key officers and directors and the loss of their services may irreparably harm the Company in such a manner that it may not be able to overcome any such loss in management. Investors may lose their entire investment if GuardianLink fails to implement its business plan. GuardianLink expects to face substantial risks, uncertainties, expenses, and difficulties because it is a development stage company. GuardianLink was formed in Wyoming on May 11, 2012. GuardianLink has no demonstrable operations record of substance upon which you can evaluate the Company’s business and prospects. GuardianLink prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. GuardianLink cannot guarantee that it will be successful in accomplishing its objectives. As of the date of this prospectus, GuardianLink has had only limited startup operations and has generated very small revenues. Considering these facts, independent auditors have expressed substantial doubt about GuardianLink’s ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement, of which this prospectus is a part. In addition, GuardianLink’s lack of operating capital could negatively affect the value of its common shares and could result in the loss of your entire investment. Because of our new business model, we have not proven our ability to generate profit, and any investment in GuardianLink is risky. We have very little meaningful operating history so it will be difficult for you to evaluate an investment in our stock.Our auditors have expressed substantial doubt about our ability to continue as a going concern.We cannot assure that we will ever be profitable.Since we have not proven the essential elements of profitable operations, you will be furnishing venture capital to us and will bear the risk of complete loss of your investment in the event we are not successful. We may be unsuccessful in monitoring new trends. Our net revenue might decrease with time. Consequently, our future success depends on our ability to identify and monitor trends and the development of new markets. To establish market acceptance of a new technologies, we will dedicate significant resources to research and development, production and sales and marketing. We will incur significant costs in developing, commissioning and selling new products, which often significantly precede meaningful revenues from its sale. Consequently, new business can require significant time and investment to achieve profitability. Prospective investors should note, however, that there can be no assurance that our efforts to introduce new products or other services will be successful or profitable. We may face the risk of larger, better funded companies competing with the Company and drawing from our customer base, disrupting the relationship with customers. Although the Company does not anticipate any such disruptions with customers, a key concern is other larger, better funded companies entering the market and drawing from the Company’s customer base. 11 We may face claims of infringement on intellectual property rights. Other parties may assert claims of ownership or infringement or assert a right to payment with respect to the exploitation of certain intellectual properties against us. In many cases, the rights owned or being acquired by us are limited in scope, do not extend to exploitation in all present or future uses or in perpetuity. We cannot assure you that we will prevail in any of these claims. In addition, our ability to demonstrate, maintain or enforce these rights may be difficult. The inability to demonstrate or difficulty in demonstrating our ownership or license rights in these technologies may adversely affect our ability to generate revenue from or use of these intellectual property rights. If our operating costs exceed our estimates, it may impact our ability to continue operations. We believe we have accurately estimated our needs for the next twelve months. It is possible that we may need to purchase equipment, hire additional personnel, and further develop new business ventures, or that our operating costs will be higher than estimated.If this happens, it may impact our ability to generate revenue and we would need to seek additional funding.We intend to establish our initial client base via existing relationships that our directors and officers have established in past business relationships.Should these relationships not generate the anticipated volume of business, any unanticipated costs would diminish our working capital. Competitors with more resources may force us out of business. Competition in our sectors of business come from a variety of factors, including quality, timely commissioning of new projects, product positioning, pricing and brand name recognition.The principal competitors for our business may do this better than we can. Each of these competitors has substantially greater financial resources than we do. New technologies may also present substantial competition. We may be unsuccessful in competing with these competitors, which may materially harm our business. GuardianLink may not be able to attain profitability without additional funding, which may be unavailable. GuardianLink has limited capital resources. Unless GuardianLink begins to generate sufficient revenues to finance operations as a going concern, GuardianLink may experience liquidity and solvency problems. Such liquidity and solvency problems may force GuardianLink to cease operations if additional financing is not available. RISKS ASSOCIATED WITH THIS OFFERING You may not be able to sell your shares in GuardianLink because there is no public market for GuardianLink stock. There is no public market for GuardianLink common stock. Therefore, the current and potential market for GuardianLink common stock is limited. No market is available for investors in GuardianLink common stock to sell their shares if the Company does not acquire listing status. GuardianLink cannot guarantee that a meaningful trading market will develop. If GuardianLink stock ever becomes tradable, of which GuardianLink cannot guarantee success, the trading price of GuardianLink common stock could be subject to wide fluctuations in response to various events or factors, many of which are or will be beyond GuardianLink control. In addition, the stock market may experience extreme price and volume fluctuations, which, without a direct relationship to the operating performance, may affect the market price of GuardianLink stock. The Company will seek to have its stock quoted on the OTC Bulletin Board, however, there is a risk that the Company will be unsuccessful in being quoted on the OTC Bulletin Board. The OTC Bulletin Board is a quotation medium for subscribing members, not an issuer listing service. Liquidity on the OTC Bulletin Board is limited, and the Company may be unable to obtain listing of the Company’s Common Stock on a more liquid market. The Company will seek to have its stock quoted on the OTC Bulletin Board, however the Company may be unsuccessful in being quoted on the OTC Bulletin Board if it cannot find a market marker or if the application from the market marker is not approved. The OTC Bulletin Board provides significantly less liquidity than a securities exchange (such as the American or New York Stock Exchange) or an automated quotation system (such as the Nasdaq National or SmallCap Market). There is uncertainty that any of the Company’s securities will ever be accepted for listing on an automated quotation system or securities exchange. The Board of the Company has full discretion to reallocate the proceeds. The Company intends to use the net proceeds from this offering for the purposes and in the amounts described ‘USE OF PROCEEDS’.The Company’s estimates of its allocation of the net proceeds of the offering are based upon the current state of its business operations, its current plans and current economic and industry conditions.These estimates are subject to change based on material factors such as delays in project development, unanticipated or changes in the level of competition, adverse market trends and new business opportunities. Thus the Company will have broad discretion to make material changes in the allocation of the proceeds. 12 Upon obtaining a public listing the Company’s Common Stock may be thinly traded, and the public market may provide little or no liquidity for holders of the Company’s Common Stock. Purchasers of shares of the Company’s Common Stock may find it difficult to resell their shares at prices quoted in the market or at all when the Company obtains a public listing. The Company shares are currently not traded in the public market and when the Company does obtain a public listing the shares of the Company’s common stock may be thinly traded, and the public market may provide little or no liquidity for holders of the Company’s common stock. Many brokerage firms may be unwilling to effect transactions in the Company’s Common Stock, particularly because low-priced securities are subject to an SEC rule that imposes additional sales practice requirements on broker-dealers who sell low-priced securities (generally those below $5.00 per share). The Company cannot predict when or whether investor interest in the Company’s Common Stock might lead to an increase in its market price or the development of a more active trading market or how liquid that market might become once the Company obtains its public listing. The Company will seek to have its stock quoted on the OTC Bulletin Board, however, there is a risk that the Company will be unsuccessful in being quoted on the OTC Bulletin Board if it cannot find a market marker or the application from the market marker is not approved. The OTC Bulletin Board is a quotation medium for subscribing members, not an issuer listing service. The Company is making the offering on a best efforts basis and there is no assurance that the offering will be sold. There is no assurance that the Company’s offering will be sold, in whole or even in part. The proposed use of net proceeds assumes a sale of the full amount of the offering. Investors in this offering will bear a substantial risk of loss due to immediate and substantial dilution. The principal shareholders of GuardianLink own a majority of the outstanding shares of GuardianLink common stock. Further issues of stock will mean that shareholders may experience substantial “dilution.” Therefore, the investors in this offering will bear a substantial portion of the risk of loss. Please refer to the section titled “Dilution” herein. Purchasers in this offering will have limited control over decision making because a small group of shareholders control a majority of shares issued and outstanding before and after this offering. Such concentrated control may also make it difficult for stockholders to receive a premium for their shares of the Company in the event the Company enters into transactions, which require stockholder approval. This concentration of ownership limits the power to exercise control by the minority shareholders. Investors may have difficulty liquidating their investment because GuardianLink’s stock will be subject to Penny Stock Regulation. The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks. The rules, in part, require broker/dealers to provide penny stock investors with increased risk disclosure documents and make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These heightened disclosure requirements may have the effect of reducing the number of broker/dealers willing to make a market in GuardianLink shares, thereby reducing the level of trading activity in any secondary market that may develop for GuardianLink shares. Consequently, customers in GuardianLink securities may find it difficult to sell their securities, if at all. USE OF PROCEEDS When all of the shares are sold the gross proceeds from this offering will be $2,000,000.Our management will have broad discretion to allocate the net proceeds from this offering. Actual expenditures may vary substantially from our estimates. We may find it necessary or advisable to use portions of the proceeds for other purposes.We expect to disburse the proceeds from this offering in the priority set forth below, within the first 12 months after successful completion of this offering: 13 Proceeds to Us: $ $ Advertising and Marketing $ $ Website Design $ $ Accounting, Auditing, Legal $ $ Administration and Consulting $ $ Executive Compensation $ $ N/A Working Capital and Acquisitions $ $ Total Net Proceeds $ $ In the event we are only able to raise the minimum offering proceeds of $100,000 then the Issuer shall use $2,500 for advertising and marketing, $2,500 for website design, $5,000 for equipment, $21,000 for professional legal, accounting, and auditing fees, $9,000 for administration and consulting and $65,000 for working capitaland acquisitions. DETERMINATION OF OFFERING PRICE The offering price of the 1,000,000 shares of common stock offered for sale at the value of $2.00 per share bears no relationship to any objective criterion of value The offering price of the 427,500 shares of common stock offered for resale was determined based on the issuance of the common shares at the par value of $.10 per share and bears no relationship to any objective criterion of value. The price does not bear any relationship to GuardianLink’s assets, book value, historical earnings, or net worth.In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering.Accordingly, the offering price should not be considered an indication of the actual value of our securities. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES “Dilution” represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. “Net Tangible Book Value” is the amount that results from subtracting total liabilities and intangible assets from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of GuardianLink’s issued and outstanding stock.With 427,500 common shares issued the net book value of GuardianLink before the offering is $0. Assuming all 1,000,000 shares offered are sold, and in effect GuardianLink receives the maximum estimated proceeds of this offering from shareholders, GuardianLink net book value will be approximately $.25 per share. Therefore, any investor will incur an immediate and substantial dilution of approximately $1.75 per share, while the GuardianLink’s present stockholders will receive an increase of $.25 per share in the net tangible book value of the shares that they hold. This will result in a $1.75 dilution for purchasers of stock in this offering. The following table illustrates the dilution to the purchaser of the common stock in this offering. This table, as a pro-forma schedule using the December 31, 2013 financial statements as a basis, represents a comparison of the various prices paid by the individual who invested in GuardianLink previously with the shares offered to new shareholders: Book Value Per Share Before the Offering $ 0. Book Value Per Share After the Offering $ Net Decrease to Original Shareholders $ Decrease in Investment to New Shareholders $ Decrease to New Shareholders (%) 87.5% SELLING SECURITY HOLDERS The selling shareholders are offering 427,500 shares of common stock already issued. The shares are included in the following table. 14 Except as otherwise noted, all of the below issuances were exempt from registration under Section 4(2) of the Securities Act. These transactions were made by the issuer not involving a public offering. The following table provides as of April 29, 2014 information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: ● the number of shares owned by each prior to this offering; ● the total number of shares that are to be offered for each; ● the total number of shares that will be owned by each upon completion of the offering; assuming all shares are sold that are being registered; ● the percentage owned by each; and ● the identity of the beneficial holder of any entity that owns the shares. Name of Selling Shareholder Shares Owned Prior to this Offering (1) Percent (%) Maximum Number of Shares Being Offered (2) Beneficial Ownership After the Offering Percentage Owned Upon Completion of Offering(3) Mark Kelly2 28
